Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/30/2022 has been considered here.

Status of Claims
The amendments and arguments filed on 03/04/2022 are acknowledged and have been fully considered.  Claims 1-11 and 15-23 are now pending.  Claims 1-7 and 11 are amended; claims 15-17 are withdrawn; claims 18-23 are new.
Claims 1-11 and 18-23 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090068255 A1 (Yu et al., 2009; as submitted on PTO-892 of 07/20/2021).

In regards to claims 1-2, 4, 6, 9, 18, 20, and 22 Yu et al. teaches a composition for treating and caring for skin that inhibits the signs of aging or sun damage and decreasing the degradation of collagen and/or stimulating the formation of new collagen (i.e. for topical application, see Yu et al., paragraph 0011). The composition is in the form a microemulsion (see Yu et al., paragraph 0159). The composition is in the form of a lotion, cream, or ointment (see Yu et al., paragraph 0011). The composition comprises sodium lauryl ether sulfate (i.e. an alcohol ethoxysulfate as evidenced by claim 2) as a preservative (see Yu et al., paragraph 0155), cetiol HE (PEG-7 glyceryl cocoate) (i.e. an ethoxylated glyceryl fatty acid ester as evidenced by claim 4) (see Yu et al., paragraph 0140) as a vehicle for the composition (see Yu et al., paragraph 0106), polysorbate 80 (i.e. ethoxylated sorbitol or sorbitol anhydride ester as evidenced by claim 6) as a vehicle for the composition (see Yu et al., paragraph 0106) as well as a fragrance (see Yu et al., paragraph 0123), and curcumin or bis-demethoxycurcumin as preservatives, antioxidants or chelating agents (see Yu et al., paragraph 0116). In regards to PEG-7 glyceryl cocoate and polysorbate 80, it is taught that a combination of vehicles can be used (see Yu et al., paragraph 0106). In regards to using the specific compounds, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
In regards to claims 3 and 19, the alcohol ethoxysulfate such as sodium lauryl ether sulfate is taught to be a preservative (see Yu et al., paragraph 0155). Yu et al. also teaches that the composition comprises from approximately 0.0001% to approximately 5% by weight of the preservative (see Yu et al., paragraph 0116). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 5 and 21, Yu et al. teaches that the ethoxylated glyceryl fatty acid ester, such as PEG-7 glyceryl cocoate, is present in the composition in the amount 3.50-7.50% by weight (see Yu et al., paragraph 0140 and table following). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 7 and 23, Yu et al. teaches that the ethoxylated sorbitol or sorbitol anhydride fatty ester, such as polysorbate 80, is present in the amount ranging from 0.0001% to 10% by weight (see Yu et al., paragraph 0123). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 8, Yu et al. teaches that the curcumin or bis-demethoxycurcumin is present in the composition in the amount from approximately 0.0001% to approximately 5% by weight of the preservative (see Yu et al., paragraph 0116). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 10 and 11, Yu et al. teaches that the composition comprises plant extract from aloe vera (see Yu et al., paragraph 0107) in the amount ranging from 0.001 to 10.0% by weight of the total composition (see Yu et al., paragraph 0121). 

Yu et al. does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Yu et al. with a reasonable expectation of success to obtain the cosmetic composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the cosmetic composition of the instant claims with predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending Application No. 16/766822 (reference application) in view of US PGPUB 20090068255 A1 (Yu et al., 2009; as submitted on PTO-892 of 07/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same ingredients in the same amount (i.e. an alcohol ethoxysulfate, ethoxylated glyceryl fatty acid ester, ethoxylated sorbitol or sorbitol anhydride fatty ester) except for curcumin or curcumin derivative. As discussed above, Yu et al. teaches the use of curcumin or bis-demethoxycurcumin (see Yu et al., paragraph 0116).  It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Yu et al. with the teaching of Application 16/766822 as both teach a topical composition comprising the same ingredients and it is known that both curcumin and bis-demethoxycurcumin are useful as reducing agents and/or free radical scavengers (see Yu et al., paragraph 0116). It would be obvious to one with ordinary skill in the art to combine the curcumin of Yu et al. with the composition of Application 16/766822 according to the known method of making a topical composition (see Yu et al., paragraph 0140) to yield predictable results with a reasonable expectation of success of formulating a topical composition that scavenges free radicals from the skin. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 

In regards to applicant’s argument that the use of MMP inhibitors in the composition of Yu et al. does not render the instant invention obvious and it would not make sense to leave it out, examiner points out that the claims as written have an open transition. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
In regard to applicant’s argument that the term parenteral administration is limited to injections, examiner points out that the instant claims do not require a “topical cosmetic composition”. The only claim that mentions “topical” is claim 9, which mentions it in regards to a future intended use. The future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art. Further, the definition of parenteral administration is ‘administration of substances outside of the gastrointestinal tract” (see NPL1, Parenteral, University of Michigan, 2022; from https://az.research.umich.edu/animalcare/glossary/parenteral). NPL1 further lists examples of routes of parenteral administration, which includes topical administration (see NPL1). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. See MPEP 2111.01.
In regards to applicant’s argument that the ingredients listed in Yu et al. are part of a laundry list and as such one with ordinary skill in the art would not know to combine the recited ingredients, examiner points out that the ingredients listed in the claims (polysorbate 80, sodium lauryl ether sulfate, and PEG-7 glyceryl cocoate) are well known in the art and used in emulsions, particularly microemulsions. For example, NPL2 (Sodium laureth sulfate, ACS, 2017; from https://www.acs.org/content/acs/en/molecule-of-the-week/archive/s/sodium-laureth-sulfate.html) teaches that sodium lauryl ether sulfate is the most common of a group of commercial sodium and ammonium alkyl and alkyl ether sulfates. It is an inexpensive surfactant that foams easily and is an excellent detergent and is known to be used in personal care products (see NPL2). In regards to the use of polysorbate, Yu et al. teaches that polysorbates are used as solubilizing agents, particularly for parenteral administration (see Yu et al., paragraph 0159). Yu et al. also teaches in examples 20 and 22 (both of which are emulsions) the use of polysorbate 20, which is listed as an equivalent of polysorbate 80 as a preferred sorbitan ether for use in the composition (see Yu et al., paragraph 0106, examples 20 and 22). It would not be difficult or impossible for one with ordinary skill in the art to envision the instantly claimed invention in light of Yu et al. “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015).” Further, lack of a specific embodiment is not teaching away. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” See MPEP 2123. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

In regards to the argument that the components are optional, examiner points out that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). In the instant case, while the components are taught to be optional, they are still taught as part of the composition. Further, while the specific ingredients of the claims are not directly taught to be in the compositions in the examples, their equivalents are. For example, in examples 20 and 22, polysorbate 20 is used in emulsions (see Yu et al., examples 20 and 22) and sodium lauryl sulfate is used in a topical skin cream in example 3 (see Yu et al., example 3).
	In regards to applicant’s argument that the instantly claimed composition has unexpected results, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, Yu et al. teaches that the vehicle (i.e. polysorbate 80) also functions to assist in the delivery or penetration of the active into the skin (see Yu et al., paragraph 0107). It would not be unexpected to one with ordinary skill in the art that the polysorbate 80 would assist in the delivery of the active into skins cells. Further t is known in the art that curcumin is beneficial to the skin (see NPL3, page 2; “Why turmeric is brilliant for your skin”, 2017; from https://www.redonline.co.uk/health-self/nutrition/a522650/curry-is-good-for-your-skin/). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 
	In regards to the argument that nothing in Yu suggests that the recited components of the instant claims would contribute to or promote skin penetration, as discussed above, the prior art renders obvious the instant composition. A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.

Double Patenting
In regards to the non-statutory double patenting rejection, the rejection is maintained, however, examiner acknowledges the request to hold the rejection in abeyance. As the pending claims are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending Application No. 16/766822 (reference application) in view of US PGPUB 20090068255 A1 (Yu et al., 2009; as submitted on PTO-892 of 07/20/2021), the rejection is maintained until such a time as the claims are no longer obvious, cancelled or a TD is filed. Further, it is noted that copending application 16/766822 has been allowed, but not yet issued, the provisional rejection will likely mature into nonstatutory double patenting rejection.

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/A.A.A./Examiner, Art Unit 1611